COURT OF CHANCERY
                                     OF THE
                               STATE OF DELAWARE
PATRICIA W. GRIFFIN                                                     CHANCERY COURTHOUSE
MASTER IN CHANCERY                                                           34 The Circle
                                                                     GEORGETOWN, DELAWARE 19947




                           Final Report:        November 2, 2020

Via U.S. Mail
Meghan Kelly
34012 Shawnee Drive
Dagsboro, Delaware 19939

Re:      Meghan Kelly v. Donald Trump, et al.
         C.A. No. 2020-0809-PWG

Dear Ms. Kelly:

         Pending before me is your complaint claiming Donald J. Trump, President

of the United States, has violated your religious freedom. This complaint, while

undoubtedly sincere, must be dismissed as legally frivolous under 10 Del. C.

§8803(c). This is a final report.

I.       BACKGROUND

         On September 22, 2020, Plaintiff Meghan Kelly (“Kelly”) filed a complaint

against Defendant Donald Trump (“Trump”) in his individual capacity and in his

official capacity as President of the United States.1 On October 5, 2020, Kelly

1
  Docket Item (“D.I.”) 1; D.I. 4; D.I. 5. On September 22, 2020, Kelly filed an
application to proceed in forma pauperis, which was approved the same day. D.I. 3.
Kelly also filed a Motion for a Temporary Restraining Order seeking to prohibit Trump
from supporting one perceived religion and from persecuting those with diverse religious
beliefs, a Motion to Expedite, and a memorandum of law in support of those motions.
D.I. 6; D.I. 7; D.I. 8.
Meghan Kelly v. Donald Trump, et al.
C.A. No. 2020-0809-PWG
November 2, 2020
filed her first amended complaint. 2 Under Court of Chancery Rule 15(a), a party

may amend their complaint once, as a matter of course, before a responsive

pleading is filed. 3 In her amended complaint, Kelly brought three counts alleging

that Trump has violated her religious freedom. 4 Count I alleges that Trump, in his

official capacity as President, has engaged in the unlawful establishment of

government religion in violation of the Establishment Clause of the First

Amendment “applicable to Defendant via the [Fifth Amendment].” 5 Count II

alleges that Trump has substantially burdened Kelly’s free exercise of religion in

violation of 42 U.S.C. §§ 2000bb - 2000bb-4 and the First Amendment “applicable

to Defendant via the [Fifth] Amendment.”6             Count III alleges that Trump’s

Executive Order 13798 violates the Establishment Clause of the First Amendment

“applicable to Defendant via the [Fifth] Amendment.” 7 Kelly seeks (1) relief

permanently enjoining and restraining Trump from forcing religious views or

sponsoring religion and from persecuting those with diverse religious beliefs, while


2
  D.I. 18; D.I. 19. The original complaint sued Trump in both his individual and
governmental capacities. The first amendment removes Trump as a defendant in his
individual capacity, and refers to the Defendant as the President of the United States in
case Trump is no longer in office. D.I. 16.
3
    Ct. Ch. R. 15(a).
4
    D.I. 19, ¶¶ 425-78.
5
    Id., ¶¶ 425-434.
6
    Id., ¶¶ 436-446.
7
    Id., ¶¶ 448-478; Exec. Order. No. 13798, 82 C.F.R. § 21675 (2017).

                                             2
Meghan Kelly v. Donald Trump, et al.
C.A. No. 2020-0809-PWG
November 2, 2020
he serves as President of the United States, (2) declaratory relief ordering federal

government agents, such as Trump, acting under the cloak of federal government

authority, to uphold, and not chill, constitutional freedoms, and (3) costs. 8 On

October 12, 2020, Kelly filed a second motion to amend the complaint.9

II.      ANALYSIS

         Kelly’s main theory of her case is that Trump creates the illusion of being a

devout Christian, while engaging in acts that Kelly contends are against the main

tenets of Christianity. 10 She claims that his actions substantially burden and injure

her “free exercise of religion” causing her “eternal harm” and “chilling [her] free

exercise of religion by [his] increased threat of government sponsored religious

persecution and, or the actual government sponsored persecution for [her] attempts

to freely exercise [her] religion.” 11 Kelly alleges that, through Trump’s deception,

he is misleading people, deceiving them to sin, and dooming them to hell. 12 The

primary harm Kelly claims is that, because Trump is leading people to hell, Kelly

will not be able to love them for eternity. 13 She also alleges that she is persecuted,

8
    Id., Prayer for Relief.
9
 D.I. 26; D.I. 27. Kelly filed a corrected second motion to amend on October 13, 2020.
D.I. 33; D.I. 34. In the second motion to amend the complaint, Kelly seeks to add the
United States as a necessary party. D.I. 34; D.I. 27.
10
     D.I. 18; D.I. 19.
11
     D.I. 18, ¶ 14.
12
     See, e.g., id., ¶¶ 12, 17, 130-133; D.I. 19, ¶¶ 441, 475.
13
     See, e.g., D.I. 18, ¶¶ 15-21; D.I. 19, ¶¶ 297, 438.

                                                 3
Meghan Kelly v. Donald Trump, et al.
C.A. No. 2020-0809-PWG
November 2, 2020
and her religious belief chilled, because of Trump’s support for one religious

belief, and suppression of others, which substantially burdens her freedom to

exercise her faith. 14

         In cases in which an individual is proceeding in forma pauperis, if “the

Court determines the complaint is faulty because it is legally frivolous, malicious

or factually frivolous, then the Court dismisses it.”15 Even where the court does

not dismiss a complaint initially, if “the record subsequently reveals the action is

factually frivolous, malicious or the action is legally frivolous . . . the court may

upon its own motion or the motion of a party, enter judgment against plaintiff and

dismiss the complaint.” 16 A complaint is legally frivolous when it “fails to state a

claim upon which relief may be granted.”17


14
     See, e.g., D.I. 19, ¶¶ 364, 367, 368, 439, 440.
15
  Cannon v. McCreanor, 2003 WL 943247, at *2 (Del. Super. Mar. 6, 2003); see also
Biggins v. Biden, 2010 WL 3496838, at *2 (Del. Super. Sept. 8, 2010), aff’d, 9 A.3d (Del.
2010).
16
   10 Del. C. § 8803(c); see also Allen v. Coupe, 2016 WL 676041, at *2 (Del. Super.
Feb. 18, 2016) (“If the Court does not dismiss a petition initially, but later finds that it is
factually or legally frivolous or malicious, the Court also may dismiss the petition.”). A
legally frivolous claim is “based on an indisputably meritless legal theory.” Evans v.
Coupe, 2016 WL 1608489, at *1 (Del. Super. Apr. 20, 2016), aff’d, 147 A.3d 234 (Del.
2016) (citations omitted); Hall v. Hudson, 2005 WL 2249559, at *1 (Del. Super. June 16,
2005), aff’d, 889 A.2d 283 (Del. 2006). Factually frivolous claims are “allegations that
are baseless, of little or no weight, value or importance, not worthy of serious attention,
or trivial.” Hall, 2005 WL 2249559, at *1. See generally Neitzke v. Williams, 490 U.S.
319, 325 (1989) (“[a] complaint containing both factual allegations and legal conclusions
is frivolous where it lacks an arguable basis either in law or in fact . . . ‘frivolous,’ when
applied to a complaint, embraces not only the inarguable legal conclusion, but also the
fanciful factual allegation”).

                                                4
Meghan Kelly v. Donald Trump, et al.
C.A. No. 2020-0809-PWG
November 2, 2020
       In Cannon v. McCreanor, an inmate filed a complaint in forma pauperis

alleging that the defendant refused to allow him to enter the dining hall.18 The

Cannon Court held that the complaint was legally frivolous because the plaintiff

provided “no justification or facts supporting his damage claims.” 19 It found

Cannon alleged “no specific damages and his claim is clearly frivolous,” reasoning

that “if this type of claim does not fall under the definition of a ‘legally

frivolous’ claim, I do not see how any claim could meet the definition.”20

           Prior to looking at the substance of a complaint, the Court must first

determine whether the plaintiff has “pled facts from which it may reasonably be

inferred that they have standing to bring their claims.” 21 The issue of standing

does not go to the “merits of the subject matter of the controversy,” but is

concerned “only with the question of who is entitled to mount a legal challenge.”22

“[T]o obtain relief a party must have a legally cognizable interest in a

controversy.” 23 If a plaintiff does not have standing, the court cannot grant relief


17
     Cannon, 2003 WL 943247, at *2.
18
     Id., at *2.
19
     Id.
20
     Id.
21
     Hall v. Coupe, 2016 WL 3094406, at *3 (Del. Ch. May 25, 2016).
22
  Spiro v. Vions Tech. Inc., 2014 WL 1245032, at *8 (Del. Ch. Mar. 24, 2014) (citing
Stuart Kingston, Inc. v. Robinson, 596 A.2d 1378, 1382 (Del. 1991)); see also In re
Jones, 2006 WL 2035714, at *4 (Del. Ch. July 13, 2006) (citation omitted).
23
     In re Jones, 2006 WL 2035714, at *4 (citations omitted).

                                              5
Meghan Kelly v. Donald Trump, et al.
C.A. No. 2020-0809-PWG
November 2, 2020
to that plaintiff and the complaint fails to state a claim upon which relief may be

granted.24 “Standing is a threshold question, and, because standing is jurisdictional

in nature, the Court may raise it sua sponte.” 25

        To establish standing, “(1) the plaintiff must have suffered an injury in fact –

an invasion of a legally protected interest which is (a) concrete and particularized

and (b) actual or imminent, not conjectural or hypothetical; (2) there must be a

causal connection between the injury and the conduct complained of – the injury

has to be fairly traceable to the challenged action of the defendant . . . and (3) it

must be likely, as opposed to merely speculative, that the injury will be redressed

by a favorable decision.”26 The harm must be concrete and particularized, and

must have affected the plaintiff personally. 27


24
  See generally Appriva S’holder Litig. Co., LLC v. EV3, Inc., 937 A.2d 1275, 1285
(Del. 2007).
25
  In re Pantalone, 2011 WL 6357794, at *2 (Del. Ch. Dec. 9, 2011) (citing Thornton v.
Bernard Techs., Inc., 2009 WL 426179, at *4 (Del. Ch. Feb. 20, 2009)); see also In re
Friends of Sandbar Vill. v. Sandcap, LLC, et al., 2019 WL 2024380, at *1, n. 1 (Del. Ch.
May 8, 2019).
26
  Dover Historical Soc’y v. City of Dover Planning Comm’n, 838 A.2d 1103, 1110 (Del.
2003) (citations omitted); see also Thornton, 2009 WL 426179, at *4; In re Jones, 2006
WL 2035714, at *4.
27
  Lujan v. Defs. of Wildlife, 504 U.S. 555, 560, n. 1 (1992) (“By particularized, we mean
that the injury must affect the plaintiff in a personal and individual way.”); see generally
Streifthau v. Bayhealth Med. Ctr., 2019 WL 1308267, at *3 (Del. Super. Mar. 21, 2019)
(“[Delaware] Supreme Court has recognized the standing requirements set forth in Lujan
v. Defenders of Wildlife as generally the same for Delaware state courts”); Stuart
Kingston, Inc. v. Robinson, 596 A.2d 1378, 1382 (Del. 1991) (“to achieve standing, the
plaintiff’s interest in the controversy must be distinguishable from the interest shared by
other members of a class or the public in general”).

                                             6
Meghan Kelly v. Donald Trump, et al.
C.A. No. 2020-0809-PWG
November 2, 2020
        I consider whether this complaint should be dismissed as legally frivolous

under 10 Del. C. § 8803(c). The question centers on whether Kelly has standing to

bring her claims; if she does not, she has failed to state a claim upon which relief

can be granted and the complaint is dismissed as legally frivolous.             Kelly has

standing to bring her claims if she proves an injury, that the injury was caused by

the allegedly wrongful conduct and that it is likely to be remedied by a favorable

decision. Kelly fails to meet the first two elements of standing because she has not

shown an actual or concrete injury to her caused by Trump’s conduct. She claims

to be persecuted by private citizens for her criticism of Trump’s support of one

religious belief, and suppression of others, substantially burdening her freedom to

exercise religion.28 She also alleges she will suffer eternal harm because “she will

not be able to share a fuller type of love with the people [Trump] misleads to hell,”

who “will cease to exist.”29 She does not show Trump’s actions have caused harm

to her personally. Her contentions are too remote and vague to be actionable. She




28
   D.I. 19, ¶¶ 439, 440. I have no basis to infer a causal connection between Trump’s
actions and the persecution, since the alleged persecution was inflicted by persons other
than Trump in response to Kelly’s actions criticizing Trump.
29
   D.I. 18, ¶¶ 18, 19. Her claim that she will suffer eternal harm by her inability to have
relationships with people if Trump’s actions cause people (including
acquaintances/friends she mentions in her complaint) to go to hell is not a sufficiently
concrete injury. It is impossible for this Court to determine what happens to people after
they die and under what circumstances a person goes to hell. That determination is
appropriately left to a higher power.

                                            7
Meghan Kelly v. Donald Trump, et al.
C.A. No. 2020-0809-PWG
November 2, 2020
has also failed to show it is likely the injury she alleges, including persecution and

eternal harm, will be redressed if her relief is granted.

        It is clear that Kelly has strong religious beliefs and is sincere in her

convictions. However, this Court cannot grant the relief she desires. Kelly lacks

standing to bring this action because she has not alleged a personal, concrete and

particularized harm, or damages, resulting from Trump’s actions, and has not

shown that a decision in her favor is likely to remedy the harm. Accordingly, the

complaint fails to state a claim upon which relief may be granted and is legally

frivolous.

III.    CONCLUSION

        Based upon the reasons set forth above, I recommend the Court dismiss the

complaint under 10 Del. C. § 8803(c) as legally frivolous.30 This is a final report

and exceptions may be taken under Court of Chancery Rule 144.

                                        Respectfully,

                                        /s/ Patricia W. Griffin

                                        Patricia W. Griffin
                                        Master in Chancery




30
    With the amended complaint’s dismissal, Kelly’s second motion to amend the
complaint (which would not alter the decision to dismiss the complaint as legally
frivolous), and her other outstanding motions, become moot and do not need to be
addressed.

                                           8